Citation Nr: 1524146	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 30, 2009, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chisolm Chisolm & Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2011, the Board issued a decision denying a rating in excess of 70 percent for PTSD, and declining to address whether the Veteran was entitled to a TDIU because it was not in appellate status.  In April 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated those decisions and remanded the issues to the Board for additional consideration.

In December 2013, the Board issued a decision granting a total rating (100 percent) for PTSD and dismissing as moot the claim for an earlier effective date for the TDIU.  As discussed in more detail below, in February 2015, the Court vacated those decisions and remanded the issues back to the Board for additional consideration.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, starting from April 2003, the Veteran's PTSD has more nearly approximated total occupational and social impairment manifested by an inability to establish and maintain relationships; inability to obtain and retain employment; poor concentration and memory; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; some visual hallucinations; some suicidal ideation; flattened affect; disturbances of motivation and mood; hypervigilance; social isolation; intrusive thoughts; and, impaired impulse control, such as unprovoked irritability with periods of violence.
 
2.  The Veteran has been unemployable due to PTSD since January 2005, the first month he was unemployed after leaving full-time employment.  
 
3.  His PTSD is rated at 100 percent effective from April 2003.  His other service-connected disabilities combined to 60 percent or more from April 5, 2004, to September 1, 2004, and from December 16, 2005, forward.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, throughout the entire period on appeal from April 2003, the criteria for a 100 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  Resolving reasonable doubt in the Veteran's favor, his PTSD has caused him to be unemployable since January 2005.  38 U.S.C.A. §§ 1155 , 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16 (2014).

3.  The criteria are met for Special Monthly Compensation (SMC) payable at the "s" rate starting from December 16, 2005.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As mentioned above, the Board's December 2013 decision was vacated and remanded by the Court in February 2015 for further development and consideration.  The Court's Order was predicated on a Joint Motion for Remand (JMR) that was filed by the parties, which acknowledged there was an ambiguity or inconsistency within the Board's decision.  Specifically, it was unclear as to the Board's intent for the effective date of the grant of a 100 percent rating for PTSD.  It was listed in the "CONCLUSIONS OF LAW" section as December 2005; however, the body of the Board's decision noted that the effective date of the increased rating was granted for the "entire period on appeal" and also that he "has a 100 percent schedular evaluation for PTSD that is effective from the April 14, 2003, date of original claim."  In implementing the Board's decision, the RO assigned an effective date for the 100 percent rating in December 2005, and awarded special monthly compensation (SMC) at the "s" rate, also starting from December 2005.  An appeal to the Court followed.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  Generally, the effective date of an evaluation and award of pension is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

After review of the evidence, the Board finds that the appeal period starts from the date of the Veteran's initial claim, in April 2003.  Further, the evidence shows that his symptoms have caused total occupational and social impairment since the receipt of his claim in April 2003.  Accordingly, a 100 percent rating for PTSD is granted, effective from April 14, 2003.  38 C.F.R. §§ 3.400, 4.130, DC 9411 (2014).

The Board also finds that he is entitled to an earlier effective date for the grant of his TDIU.  His initial claim for TDIU was received in December 2005, however, there is evidence in his medical records dated from November 2005 that he was unable to establish favorable relationships and unable to obtain and retain employment due to his PTSD.  As his claim for an increased initial rating for PTSD was already in appellate status at the time of receipt of his claim for TDIU, the TDIU claim is considered "part and parcel" of the PTSD claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the TDIU claim is considered to have been received at the same time as his PTSD claim, in April 2003.  The record shows that his last day of full-time work was December 30, 2004.  Accordingly, in giving him the benefit of the doubt, the effective date for his TDIU is assigned from January 2005, when he was first unemployed due to his service-connected disability.   See also 38 C.F.R. § 4.16 (2014).

The Veteran argues that the grant of a 100 percent rating for PTSD back to the date of receipt of his claim entitles him to receipt of SMC from that same date, April 2003.  Unfortunately, he does not meet the requirements for SMC until December 2005.

SMC is payable at the "s" rate (also referred to as the "housebound (HB) rate") where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of SMC at the "s" rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).

Aside from with his 100 percent rating for PTSD, the Veteran is also service connected for: the residuals of prostate cancer and status post radical prostatectomy, evaluated as 100 percent disabling from April 2004 to August 2004, 20 percent disabling from September 2004 to March 2010, and 40 percent disabling from April 2010; ischemic heart disease, evaluated as 30 percent disabling from April 2004; right knee status post total joint replacement, evaluated as 30 percent disabling from December 2005; impotence, evaluated as noncompensable from April 2004 to September 2011 and 20 percent disabling from October 2011; and, left knee chondromalacia patellar and degenerative joint disease, evaluated as 10 percent disabling from December 2005.  These combined ratings of disabilities, exclusive from PTSD, are 100 percent from April 2004 to August 2004, 40 percent from September 2004 to November 2005, 60 percent from December 2005 to March 2010, 70 percent from April 2010 to September 2011, and 80 percent from October 2011.

The Veteran has already been awarded SMC at the "s" rate from April 2004 through August 2004 (listed on the Rating Decision code sheet as effective from April 5, 2004, to September 1, 2004), which was based on his previous 70 percent rating for PTSD and his temporary total rating for the residuals of his prostate cancer.  Although he has, in this decision, been awarded a 100 percent rating for his PTSD back to April 2003, he did not have other disabilities rated at 60 percent or higher again until December 2005 (listed as December 16, 2005), the effective date of service connection for the right and left knees.  Accordingly, he is entitled to SMC at the "s" rate effective from December 2005, but not earlier.


ORDER

An effective date of April 14, 2003, is assigned for the grant of 100 percent disability rating for PTSD.

An effective date of January 1, 2005, is assigned for the grant of entitlement to TDIU.

Special monthly compensation at the "s" rate is granted from December 16, 2005.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


